                  Case 2:18-cr-00217-RSM Document 367 Filed 06/10/20 Page 1 of 3




 1                                                                             Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                 WESTERN DISTRICT OF WASHINGTON
10
                                                AT SEATTLE
11
     UNITED STATES OF AMERICA,                            No. CR 18 – 217 RSM
12
             Plaintiff,                                   ORDER GRANTING DEFENDANT
13                                                        PELAYO’S UNOPPOSED MOTION FOR
14
             v.                                           REVIEW & DISCLOSURE OF LAW
                                                          ENFORCEMENT OFFICER FILES &
15   ANTHONY PELAYO,                                      RECORDS

16           Defendant.
17
             Defendant’s unopposed motion for review and disclosure of law enforcement records came
18

19   on for hearing, and, the Court being fully advised, the motion is GRANTED, and

20           IT IS HEREBY ORDERED that plaintiff United States shall:

21           (a)      Inspect the personnel files and records of any law enforcement officers or
22
     governmental agents or employees involved in the investigation of this case or who will testify at
23
     trial; and
24

25

26
     ORDER GRANTING DEFENDANT PELAYO’S                                       LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     UNOPPOSED MOTION FOR REVIEW & DISCLOSURE OF                                                    P.O. BOX 10033
     LAW ENFORCEMENT OFFICER FILES & RECORDS – 1                                      BAINBRIDGE ISLAND, WA 98110
                                                                                                    (206) 817-4142
             Case 2:18-cr-00217-RSM Document 367 Filed 06/10/20 Page 2 of 3



            (b)    Disclose to the defense no later than two weeks before trial all exculpatory
 1

 2
     documents and information contained in the files and records, as well as any documents or

 3   information containing material relevant for impeachment purposes.

 4          DATED June 10, 2020.
 5

 6

 7

 8

 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING DEFENDANT PELAYO’S                                     LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     UNOPPOSED MOTION FOR REVIEW & DISCLOSURE OF                                                  P.O. BOX 10033
     LAW ENFORCEMENT OFFICER FILES & RECORDS – 2                                    BAINBRIDGE ISLAND, WA 98110
                                                                                                  (206) 817-4142
                Case 2:18-cr-00217-RSM Document 367 Filed 06/10/20 Page 3 of 3



     Presented by:
 1
              LAW OFFICES OF STEPHAN R. ILLA
 2

 3

              Stephan R. Illa
 4
                        WSBA No. 15793
              Attorney for Defendant
 5

 6
                                                                  Certificate of Service
 7
                         I certify, under penalty of perjury under the laws of the State of Washington, that today I
 8                       electronically filed this pleading and all attachments with the Clerk of Court using the CM/ECF
                         system, which will send electronic notification of the filing to the attorneys of record for each of the
                         parties.
 9
                         Signed on June 10, 2020 within the Western District of Washington.
10

11
                         Stephan R. Illa
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING DEFENDANT PELAYO’S                                                                         LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     UNOPPOSED MOTION FOR REVIEW & DISCLOSURE OF                                                                                      P.O. BOX 10033
     LAW ENFORCEMENT OFFICER FILES & RECORDS – 3                                                                        BAINBRIDGE ISLAND, WA 98110
                                                                                                                                      (206) 817-4142
